December 23, 1930, defendant had decree for divorce on her answer in the nature of a cross-bill against plaintiff. She was given the care, custody and maintenance of the three minor children of the parties. Plaintiff was required to pay $15 a week to defendant for permanent alimony and for the care, support and maintenance of the minor children and in lieu of dower, and to pay a $50 attorney fee. *Page 563 
February 1, 1938, plaintiff filed a petition to modify the decree and reduce the alimony to $10 a week. Defendant petitioned for an additional attorney fee of $50 and February 14, 1938, filed an answer claiming her alimony should be increased to $25 a week.
The trial court reduced the alimony to $12 a week and fixed defendant's attorney fee at $25. She appeals.
The case involves questions of fact. The oldest daughter of the parties is employed by the First National Trust  Savings Bank, at Port Huron, at $60 a month with a prospect of increase in salary, and plaintiff's salary has been reduced from $216 to $184 a month.
We find no reason to disturb the conclusion reached by the trial court, and his order is affirmed.
WIEST, C.J., and BUSHNELL, SHARPE, CHANDLER, NORTH, and McALLISTER, JJ., concurred. BUTZEL, J., took no part in this decision. *Page 564